Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In Claim 4 applicant recites vague language …and a number of circuit areas is in the range from 3 to 350. What are the dimensions, if any, of these numbers?  Do these numbers represent a length and a width?  How bid is applicant’s recited “circuit area”?  Applicant is requested to carefully explain what is intended in Claim 4.  This claim is held to be unclear, vague and indefinite. With respect to Claim 20 inasmuch as it is not understood what applicant intend when applicant recites…the first metal layer has a gap and the distance of the  gap is in the … .  Applicant is requested to carefully explain what the term “gap” means and more specifically where the “gap” is located. Claim 29 is held to be unclear, vague and indefinite.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
     Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al (Pat.No.6,049,972); hereinafter Link et al.
Link et al teach a method of making a microelectronic assembly which includes providing a flexible tape (20) having first and second surfaces with a plurality of connection components (26) in a central region of the flexible tape, providing a carrier frame (42, 52) having top (54) and bottom (56) surfaces and a slot extending therebetween and placing the flexible tape (20) in contact with the top surface (54) of the carrier frame. (42, 52) A resilient element is provided on each connection component and the flexible tape (20) is passed through the slot so that the tape disengages from the top surface of the carrier frame (42, 52), passes through the slot (58) and engages the bottom surface of the carrier frame (42, 52) The carrier frame (42, 52) includes one or more interior edges defining the slot and cut-out region (72)  contiguous with one end of the slot.  The cut-out region also extends between the top and bottom surfaces of the carrier frame and the width of the cut-out region is greater groups of microelectronic assemblies are cut from the flexible tape after flexible leads, semiconductor, a cured encapsulant etc. are provided (Cf. Col.5). This teaching implies or is construed to imply that only after the carrier substrate is removed would these group of microelectronic assemblies are cut/severed. Therefore the limitation in said Claim 3 is held to have been obvious in view of Link et al. As further applied to Claim 4, as best understood, inasmuch as Link et al teach a flexible tape which is arranged in a 3 X 10 array (Cf. Col. 7)   However there is nothing that Link et al teach or suggest that the array is constrained/limited to the 3 X 10 array or any other type of reasonably sized array. Therefore the limitation recited in said Claim 4 is held to have been obvious in view of Link et al. and a POSITA can make a plurality of circuit areas having a number of between 3 and 350.  As further applied to Claim 5 Lin et al is silent with respect to the   lengths on one of the plurality of circuit tapes   However Link et al do depict a number of configuration of flexible tapes arrangements (Cf. Figs. 1A, 1B, 3A, 5A, 6,  8A, 11, 14A, 17A, 18 and 19 ).  Moreover Link et al do not place a constraint/limit of a length of a circuit tape.  A POSITA would have been able to provide that at least one of the circuit tapes has a length that is the range from 300 mm to 5000 mm. 
Claims 11-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Link et al in view of Khandros et al (Pat No. 5,148,266); hereinafter Khandros et al.
.
Claims 1-5 are further rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al (Japan Pat. Doc. 3695177 B2); hereinafter Yasuda et al.
 Yasuda et al teach a flexible circuit board (7)having an adhesive disposed in the circumferential portion of a frame opening along two sides in a lengthwise direction of the frame. The frame is superimposed on a circuit board after the adhesive is placed on the frame. A flexible circuit board (7) is adhered by means of an adhesive to an opening portion of above a frame (1). Ice the adhesive is placed only on the circumferential portion of the frame opening (above frame (1)) semiconductor device is bonded only on two sides out of four sides of the frame opening portion and therefore there is less stress on the semiconductor device as well as less warpage on the flexible circuit board.  Additionally Yasuda et al teach a metal frame (1) as a carrier frame with the carrier . 
Claims 1-5 are further rejected under 35 U.S.C. 103 as being unpatentable over Takeya et al (Japan Pat. Doc. 2000188354 A); hereinafter Takeya et al.
Takeya et al teach a method of manufacturing a semiconductor device with which the warpage of a flexible circuit board is eliminated. A flexible circuit board (7) is adhered to the opening of a metallic frame (1) by means of an adhesive (8). A semiconductor package is manufactured e.g. placing a semiconductor (9), wire bonding, resin packaging before the flexible substrate is placed onto the metallic frame (1). Subsequent to adhering the semiconductor package (Cf. Fig. 6) to the metallic frame (1) the semiconductor device (9) is placed in a low moisture environment so that low warpage of the substrate (7) occurs. Additionally Takeya et al teach a flexible circuit board (7), a flexible e.g. TAB tape (4) is provided with a circuit pattern on one or both sides of an insulating film made from polyimide resin capable of a high density mounting. The flexible circuit board (7) is formed by connecting a single circuit board (6) which is a wiring portion off the flexible tape (4) in such a manner that a frame in the form of the letter “field” remains as a connecting portion 7 a and 4 connecting portions. Flexible circuit board (7) may have any desired shape in which a number of single circuit boards (6) are connected.. It would have been obvious to provide a method for .        
Claims 1-5 are further rejected under 35 U.S.C. 103 as being unpatentable over Hiraide et al (Pat.No.4,980,219); hereinafter Hiraide et al.
         Hiraide et al teach a carrier tape (1) which has a plurality of rows ad a plurality of columns of IC device holes and two pairs of sprocket holes (4, 5). A plurality of finger leads (7) extending into each device hole and a conductive lead for connecting all of the finger leads are formed on the carrier tape.  While the carrier tape is conveyed with fed teeth of a sprocket being meshed with of the pair of sprocket holes (4, 5), the finger leads (7) and the conductive leads are formed and solder is plated on both of the leads. Inasmuch as the sprocket holes (4, 5) are not deformed precise positioning of IC devices required in bonding can be achieved. (Cf. abstract). Additionally Hiraide et al teach carrier tape (1) is subjected to a bonding step wherein IC device (3) is bonded onto the carrier tape (1) The carrier tape (1) has two arrays of sprocket holes (4, 5). A plurality of IC device holes (2) extend in a longitudinal direction of the carrier tape (1) and are arranged in predetermined intervals across the width wise direction of the carrier tape (1). Electrodes of each IC device (3) are bonded to finger leads (7). The finger leads (7) are formed by etching a copper foil laminated on the upper surface of the tape (1).  It would have been obvious to provide a method for manufacturing a flexible circuit board comprising providing a carrier substrate, forming a flexible substrate (1) on the carrier substrate and a plurality of circuit strings (Cf. (7) and Figs.1A, 1B) on the flexible substrate (20). As further applied to Claim 2 inasmuch as Hiraide et al teach cutting the IC device from the tape (1) to form IC units (Cf. Col.3) the .        
Claims 6-10 and 15-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  P.D. Vo, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729